DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 – 4, 6, 7, 9 – 14, 17, and 19 - 23 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Skupin et al (US 2020/0351497), teaches a method performed by at least one processor, the method comprising: receiving a coded video stream including a picture partitioned into first sub-picture units, the first sub-picture units including: one first sub-picture unit, and an additional first sub-picture unit including a first ordered second sub-picture unit, from among second sub-picture units of the additional first sub-picture unit, and a last ordered second sub-picture unit, from among the second sub-picture units of the additional first sub-picture unit; and decoding the picture, the decoding comprising: obtaining index values of the first ordered second sub-picture unit and the last ordered second sub-picture unit of the additional first sub-picture unit, without the coded video stream explicitly signaling any of the index values and a difference value between the index values of the first ordered second sub-picture unit and the last ordered second sub-picture unit to the at least one processor, and wherein the additional first sub-picture unit has an order value that is subsequent to an order value of the one first sub-picture unit.  However, the closest prior art does not teach Appln. No.: 16/902,574 wherein the first sub-picture units are rectangular slices and the second sub-picture units are bricks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487